Citation Nr: 1710844	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II, with erectile dysfunction and early neuropathy.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to December 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  

In December 2015, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.

In the December 2015 remand, the Board noted that the medical evidence of record was unclear regarding the manifestations of the Veteran's diabetes mellitus, and instructed that a new VA examination was needed to determine the severity of all manifestations of the disability. 

The claims file includes a May 2016 notation from the Oakland VA clinic that the Veteran "failed to RSVP" in accordance with the scheduling program for Compensation and Pension examinations, and the examination request was cancelled.

The Board refers to 38 C.F.R. § 3.655, which states that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  However, as it is unclear whether the Veteran was specifically advised of this regulation prior to the scheduling of the examination, the Veteran should once more be scheduled for a VA examination to assess the severity of his diabetes mellitus, to ensure procedural due process procedures are followed.  The June 2016 supplemental statement of the case (SSOC) and this remand provide the Veteran with requisite notice of 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations (including neurologic and endocrine) by physician(s) to ascertain the current severity and all manifestations of his service-connected diabetes mellitus, type II, with erectile dysfunction and early neuropathy.  The claims file should be made available to the examiner(s) in conjunction with the examination(s).  If physician(s) are unavailable to complete the examination, then the results of the examination should be reviewed by appropriate physician(s).

The examiner(s) should indicate whether the Veteran's diabetes mellitus, type II, requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner(s) should state how long they last and what kind of care is necessary.

The examiner(s) should address the nature and severity of any additional complications that the Veteran has as a result of his service-connected diabetes mellitus.  Specifically, his reported diabetic peripheral neuropathy of the bilateral upper and lower extremities, renal manifestations, and erectile dysfunction, complications should be fully evaluated, with separate examinations (including neurologic and endocrine) scheduled.

The examiner(s) should provide explanations for all opinions.  If the examiner(s) cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then, readjudicate the matter on appeal.  If it remains denied, issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if it is in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




